Citation Nr: 1115389	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-31 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of a service-connected lumbar spine strain, rated at 10 percent prior to April 28, 2008. 

2.  Evaluation of a service-connected lumbar spine strain, rated at 20 percent since April 28, 2008. 

3.  Evaluation of service-connected glaucoma, rated at 20 percent. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from September 1978 to September 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

During the course of the claim, the RO has granted a higher rating of 20 percent for the service-connected lumbar spine strain, but made the rating effective after the date the claim was received.  Thus, a staged rating is in effect.  Inasmuch as higher ratings are available before and after the effective date of the higher rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the lumbar spine issue differently than did the RO, as reflected on the title page.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  

The issue of the evaluation of service-connected glaucoma is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period of this appeal, the Veteran's service-connected lumbar spine strain was manifested by pain on motion and flexion greater than 30 degrees, with no weakness, fatigue, or incoordination, and no incapacitating episodes with bed rest prescribed by a physician and treatment by a physician.

2.  During the entire period of this appeal, there have been no objective neurological abnormalities associated with the service-connected low back disability.


CONCLUSIONS OF LAW

1.  Prior to April 28, 2008, the criteria for a disability rating of 20 percent, but not higher, for the service-connected lumbar spine strain have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).

2.  Since April 28, 2008, the criteria for a disability rating higher than 20 percent for the service-connected lumbar spine strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (CAVC) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a March 2006 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate his claims.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The appellant has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  In addition, the Veteran was afforded VA examinations in May 2006 and April 2008.  These examinations were adequate with respect to the issues herein decided, because each was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  Moreover, the resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

The Board notes that the Veteran submitted additional medical evidence after the October 2008 supplemental statement of the case was issued.  In a March 2011 brief, the Veteran's representative waived the Veteran's right to have that evidence considered initially by the agency of original jurisdiction (AOJ).  

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In addition, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  With any form of arthritis, painful motion is an important factor of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59.

In the February 1999 rating decision, the RO granted service connection and assigned an initial 10 percent rating for lumbar strain, pursuant to Diagnostic Code 5295, effective October 1, 1998.  The current claim was filed in February 2006.  The June 2006 rating decision on appeal confirmed and continued the 10 percent rating, but applied Diagnostic Code 5237 instead of 5295, as the rating schedule for the spine was amended in the interim, but prior to the current claim.  

Although service connection was granted for a lumbar strain, the Veteran was subsequently diagnosed with degenerative disc disease.  A report from the Veteran's private physician, D.A.D., M.D. dated in March 2007 reveals that the likely etiology for pain was a degenerative disc at the lower lumbar region.  The report of VA examination in April 2008 also reveals a diagnosis of degenerative disc disease of the lumbar spine, and establishes onset of this diagnosis as "dating to 1989."  Although service connection was specifically granted for a lumbar strain, this evidence clearly relates the diagnosis of degenerative disc disease to service.   

The current spine regulations direct the rater to evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  Note (1).


General Rating Formula

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), which encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a 10 percent rating is assigned where forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating requires that forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

Higher ratings require unfavorable ankylosis of either the entire thoracolumbar spine or unfavorable ankylosis of the entire spine, including the cervical portion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2), (See also Plate V).

Thus, since April 28, 2008, the current evaluation contemplates pain on motion and flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

In his VA Form 9, the Veteran reported that records from his private physician demonstrate that his back condition has worsened, his medication for pain has been increased.

The report of VA examination in April 2008 reveals the Veteran's complaint of back pain that is 7 out of 10 in severity at rest and with activity it goes up to 10 out of 10.  His back is aggravated by standing one hour, walking four blocks, going up and down stairs, lifting over 15 pounds, and driving over one hour.  He intermittently uses a brace.  

On examination, the Veteran could extend the back 25 degrees, flex 35 degrees, laterally move to the left 30 degrees, to the right 30 degrees, and rotate to the left 30 degrees and to the right 30 degrees.  There is no additional limitation following repetitive use x3 and there is no additional limitation during flare-ups, as these were not reported.  The examination confirmed painful motion.  There was also some spasm, but no weakness, and no tenderness.  The Veteran could walk normally and he could walk on his heels and on his toes.  

The examiner's impression was degenerative disc disease of the lumbar spine, dating to 1989, with back pain, but without significant radiation, producing moderate disability and currently stable.  The examiner found there to be no effect on the Veteran's occupation.  

Thus, based on the clinical findings and the Veteran's assertions as recorded in the examination report, the criteria for a rating higher than 20 percent are not met since April 28, 2008.  While the Veteran asserts that a higher rating is warranted, his statements regarding the degree of impairment, other than asserting that he is worse, are non-specific, and are therefore less probative than the clinical findings made by a skilled professional.  

The presence of pain, as described by the Veteran, is certainly a component of disability, and the Board does not wish to minimize its impact on the Veteran's occupation and daily activities; however, all compensable levels under the rating schedule are assigned "with or without symptoms such as pain."  In essence, the Veteran's report of pain is not itself probative of entitlement to a higher rating.  Indeed, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned.  It is clear from the record that the Veteran has peri-articular pathology.  In addition, there is limited motion and painful motion.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to a minimum compensable evaluation for the thoracic spine.  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  In this case, functional impairment above the 20 percent level is not shown.

Prior to April 28, 2008, the current evaluation contemplates pain on motion and flexion greater than 60 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 60 degrees or less due to pain, weakness, fatigue, or incoordination.  

The only report of measured range of motion during this period comes from a May 2006 VA examination.  According to the examiner, the Veteran had forward flexion from 0 to 90 degrees with mild pain at the lower lumbar spine at 90 degrees; extension 0 to 25 degrees with pain at the lower lumbar spine at 25 degrees, -5 degrees secondary to pain; left and right lateral flexion from 0 to 30 degrees with mild pain at 30 degrees; left and right lateral rotation were from 0 to 40 degrees with pain at the lower lumbar spine at 40 degrees, -5 degrees secondary to pain.  Active range of motion did not produce any weakness, fatigue or incoordination.  There was no additional limitation following repetitive use or additional limitation during flare-ups other than what is mentioned above.  Examination revealed a normal curvature, with no deformities, and a normal gait.  

Thus, measured range of motion does not meet the criteria for a 20 percent rating during this period, nor is there an abnormal gait or abnormal spinal contour.  Therefore, the Board must determine whether April 28, 2008 represents a true worsening of the disability, or whether other evidence supports a more consistent level of disability throughout the period on appeal.  Significant in this determination is the Veteran's statement to the May 2006 examiner that his back pain fluctuates on a regular basis.  The Veteran complained of low back pain almost every day, and reported that the pains come and go.  It is the Veteran's overall disability picture that must determine the rating, and not his symptoms on any particular occasion.  

While the May 2006 examiner was quite specific as to the point of onset of pain during flexion, a report from the Veteran's private physician, D.A.D., M.D. dated in March 2007 reveals complaint of low back pain with all flexion, but not with extension.  On examination, there was also mild to moderate paralumbar spasm.  This is more consistent with the finding of the April 2008 examiner that all flexion was painful.  

Moreover, in light of the Veteran's normal activities, it appears likely that painful flexion would be the rule and not the exception.  The Veteran reported in May 2006 that he is a salesman by occupation.  He drives a lot and has to sit for long periods of time which really aggravates his low back.  His pain is also aggravated by sitting for long periods of time or walking for long periods of time.  The Veteran described his pain as sharp, and averaging about 7 out of 10 and going to 9 out of 10.  He reported that, if he has to see customers where he has to walk a lot it aggravates his low back pain.  It interferes with his daily activities especially with sitting for long periods of time, sleeping wrong or walking for long periods of time.  With flare-ups he cannot fly or drive.  The Veteran reported that he has missed approximately 45 days of work in the prior year because of low back pain.  

Based on the Veteran's description to the May 2006 examiner, and the findings of his private physician, the Board concludes that his actual functional impairment is greater than measured range of motion would indicate, and is the functional equivalent of limitation of flexion to 60 degrees or less due to pain, weakness, fatigue, or incoordination.  Thus, the criteria for a 20 percent rating are more nearly approximated prior to April 28, 2008 than those for a 10 percent rating.  

The evaluation assigned herein contemplates pain on motion and flexion greater than 30 degrees.  In order to warrant a higher evaluation, there must be the functional equivalent of limitation of flexion to 30 degrees or less due to pain, weakness, fatigue, or incoordination.  

The clinical evidence pertinent to this period, as well as the assertions of the Veteran, do not indicate that there is the functional equivalent of limitation of flexion to 30 degrees or less.  The Veteran has offered no specific statements regarding impairment to this degree.  Moreover, as discussed above, the Board is persuaded that the Veteran's overall level of disability has remained fairly consistent throughout the period on appeal.  

The presence of pain, as described by the Veteran, is certainly a component of his low back disability.  However, the May 2006 examination reflects that despite the onset of pain, which the Board interprets as present with all motion, there was no additional limitation following repetitive use or additional limitation during flare-ups.  Moreover, there was no weakness, fatigue or incoordination, and the Veteran's gait was noted as normal.  

The Veteran's report of experiencing pain with all motion is not itself probative of entitlement to a rating higher than 20 percent.  While it is clear from the record that there is limited motion and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to less than 30 degrees.  Here, the clinical evidence and the Veteran's statements simply do not demonstrate or even suggest impairment to that level.  As such, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted.  

Formula for Rating IVDS Based on Incapacitating Episodes

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

60% With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months;

40% With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months;

20% With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months;

10% With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.

Note (1): For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. 

On his VA Form 9, the Veteran reported that he has been averaging 5 weeks of bed rest per year.

The report of VA examination in April 2008 reveals that the examiner found no incapacitation over the last 12 months because of his lumbar spine problem.  

The report of VA examination in May 2006 reveals that, in the past year, he had 3 incapacitating episodes which lasted 3-4 days.  

Thus, the reports regarding periods of bedrest are quite inconsistent, ranging from no such episodes to 5 weeks over the prior year.  Nevertheless, to qualify as an incapacitating episode under this formula, there must be bed rest "prescribed by a physician" and treatment by a physician.  In this case, there is no evidence, including the Veteran's statements, that he has been prescribed bed rest by a physician, and has during such periods been treated by a physician.  As such, consideration under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes does not provide a higher rating than the General Rating Formula for diseases and injuries of the thoracolumbar spine,

Associated Objective Neurologic Abnormalities

Pertinent to the period since April 28, 2008, the report of VA examination in April 2008 reveals no incontinence.  The rectal examination shows normal reflex, tone, and sensation.  There was an increase in paraspinous muscle tone bilaterally, the right more than the left.  The back pain radiates to his buttocks but not into his legs.  Tendon reflexes at the knees were 2 out of 4 and 1 out of 4 at the ankles.  Sensation to pinprick and vibratory stimulation were normal.  The feet had no edema.  The pulses were normal.  Straight leg raising sign showed pain at 80 degrees that began and ended at that level on the right and began and ended at 70 degrees on the left.  The neurological findings were described as normal.  

Pertinent to the period prior to April 28, 2008, in his March 2007 report, D.A.D. noted that the Veteran complained of pain occasionally radiating to the left leg.  Straight leg raise was negative.  Deep tendon reflexes were symmetric, and there was no obvious motor or sensory deficit.  

The report of VA examination in May 2006 reveals pain which occasionally goes to the right buttocks and occasionally go down the right leg.  He denied any numbness in either leg.  The Veteran denied any urinary or fecal incontinence.  Deep tendon reflexes were 1+ and equal in bilateral lower extremities.  There was negative foot-drop bilaterally, and good strength and good pinprick sensation in both lower extremities.  The Veteran had normal motor skills, no muscle spasm and no muscle atrophy.  Straight-leg raise from 0 to 60 degrees bilaterally produced some tightness in his low back at 60 degrees, -30 degrees secondary to pain. 

In sum, with the exception of complaint of occasional back pain radiating into the buttocks, there are essentially no clinical findings demonstrating neurological abnormalities.  It is important to note that regulations specify "objective" neurological abnormalities.  Moreover, based on the essentially normal clinical findings, and the minimal reports of the Veteran, there appears to be no resulting disability, and thus no basis to assign a compensable rating for any such abnormalities.  

Staged Ratings

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  In Hart v. Mansfield, the CAVC extended entitlement to staged ratings to claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  21 Vet. App. 505, 511 (2007).  

Here, as discussed above, the disability has not significantly changed and a uniform evaluation is warranted.

Extraschedular Referral

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. Jul. 17, 2009).  The first question is whether the schedular rating adequately contemplates the claimant's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the claimant's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the type reported by the Veteran and by medical professionals on clinical evaluation.  The fact that the rating produced by the rating schedule may be less than desired by the Veteran is owing entirely to the degree of symptomatology shown, and not to any failure to consider his specific symptomatology.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, referral for extraschedular consideration is not warranted.  


ORDER

Prior to April 28, 2008, a disability rating of 20 percent, but not higher, for the service-connected lumbar spine strain is granted.  

Since April 28, 2008, a disability rating in excess of 20 percent for the service-connected lumbar spine strain is denied. 


REMAND

The most recent examination of the Veteran's glaucoma is dated in April 2008.  A letter from the Veteran's private physician received in November 2010 states that the Veteran will be having major eye surgery on November 10, 2010, and will need 2 weeks for post-operative recuperation.  A letter from the Veteran received on November 29, 2010 states that he has been unable to work since October 20, 2010 because of blurred vision and extremely high intraocular pressure.  

The Veteran submitted records for the surgical procedure and a few follow-up visits, however, there is no comprehensive evaluation since the surgery.  Moreover, visual acuity readings taken during the follow-up sessions vary widely over the course of a few days, from 20/25 to 20/200 in the right eye.  Diagnostic Code 6013 for open-angle glaucoma rates on the basis of visual impairment.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Based on an apparently significant intervening surgical procedure, the Board finds that a new examination is necessary to evaluate the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an examination by a medical professional with appropriate expertise to determine the current degree of severity of his service-connected glaucoma.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed. 

The examiner should report all current manifestations of the Veteran's glaucoma.  It is essential that the examiner interpret all graphical representations of visual field testing, and that the results of such testing be reported in terms of the applicable rating criteria.  The examiner should render findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss. 

2.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


